
	
		I
		111th CONGRESS
		1st Session
		H. R. 1909
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  suspend the application of mark-to-market accounting.
	
	
		1.Suspension of mark-to-market
			 accountingNot later than 60
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall suspend, by rule, regulation, or order, the application of
			 mark-to-market accounting as provided in Statement 157 of the Financial
			 Accounting Standards Board for any reports required to be submitted to the
			 Commission after January 1, 2008.
		
